DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re 2,5,6,9,11,12,13,15 the acronym MHSG, is not defined and could be interpreted as having multiple meanings. Examiner suggests adding the term to claims 5 and 11 as in claim 18.  Claims 6-10,12-16 rejected due to dependency from rejected base claim.
In Re 6, the comma in the last line of claim 6 confounds the last clause as to whether the statement “and the battery SOC is larger than an SOC threshold” pertains to claimed “starter start” or other types of claimed starts.  Examiner suggests removing comma.
In Re 8, the last two lines “a vehicle speed threshold” and “and APS threshold” suffers from double inclusion with previously recited terms.  Examiner suggests replacing “a” with “the.” Claims 9-10 rejected due to dependency from rejected base claim.

In Re 17, the acronyms ISG/SSC line 2, CoM line 4, are not defined and could be interpreted as having multiple meanings. Examiner suggests adding the terms to the claim as in claim 18.  Claim 18 rejected due to dependency from rejected base claim.
The metes and bounds of the above identified claims cannot be determined and are therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takeuchi et al US 2016/0052511.
In Re 1, Takeuchi teaches A method of controlling engine restart (para 38), comprising: 
selecting, by a start controller (10 fig 1), a first start situation (fig 5 uphill) and a second start (fig 5 downhill) situation for restarting an engine of a vehicle (title);  5determining, among possible start-ups (all the listed starts in fig 5), current possible start-ups for each of the first (only the listed starts for 
In Re 3, Takeuchi further teaches the first start control and the second start control are selected by start situation determination control (fig 6), and the start situation determination control comprises a first restart situation (0 rpm NE fig 6) for the first start control (uphill fig 6 para 67) and a second restart situation (0 rpm) for the 20second start control (downhill para 66) by an engine speed when there is no key start request (the restarts are automatic at high vehicle speed sans key start request of fig 5,9,10).
In Re 4, Takeuchi further teaches the engine speed is a revolution per minute (RPM Ne 0 fig 6) of the engine, and the first and second restart situations are determined by setting the RPM to 0 (0).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al US 2016/0052511 in view of Mukaihara et al US 2011/0172900 and Kees et al US 2015/0226171.
IN Re 2, Takeuchi further teaches the possible start-ups comprise an inertial start (construed as push start), an HSG (hybrid starter generator not claimed but included for clarity, “motor start”) start wherein the inertial start, and the MHSG start are applied to the first start control (see fig 5 uphill), and wherein the HSG (motor start downhill fig 5l) start are applied to the second start control (see fig 5 downhill).
Takeuchi does not teach although Mukaihara teaches starter start, and an injection start (para 29). Mukaihara teaches using an injection start during change of mind rather than starter start para 29.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-before the effective filing date of the invention (AIA ) to add Mukaihara’s starter and injection start to Takeuchi to allow recovery from change of mind to reduce start time and reduce starter wear, further using starter start and injection start under Takeuchi’s first control would increase reliable uphill starts, and starter start during downhill starts during second start control would increase reliable downhill starts.
Takeuchi does not teach although Kees teaches MHSG start (para 3).  Kees further teaches it is well known to use both 12V and 48V mild hybrid engine starts, para 3, further a 48V mild hybrid requires less voltage than a higher voltage conventional hybrid.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Takeuchi’s conventional hybrid with Kee’s mild hybrid to reduce cost/complexity, further Takeuchi’s HSG starts second start control would therefore be replaced by Kee’s MHSG start.

In Re 17, Takeuchi teaches A vehicle (title) comprising:  
20a start controller configured to perform ISG/SSC (implicit) start control, in which an inertial start (push start fig 5) is set as the highest priority (uphill V>V2 push start selected as highest priority) and an HSG (Hybrid starter generator not claimed but included for clarity, “motor start” when vehicle speed slows below V1) start are set as next priorities with a possibility of transmission inertial start (push start uses transmission paras 13-14) for restart attempt.
Takeuchi does not teach although Mukaihara teaches and CoM start control (“change of mind” para 29), in which an injection start is set as the highest priority (injection start is selected as starting for combustion recovery during change of mind) and a starter start are set as a next priority and the lowest priority in an engine speed detection range (when engine speed too low or combustion recovery start too difficult the starter start is selected figs 3-7, fig 7 NE judgements), starter start as next priority 
Takeuchi does not teach an MHSG start and a 48V MHSG system comprising a starter to restart an engine having an injector for injection of fuel, and a mild hybrid starter & generator (para 3). Kees further teaches it is well known to use both 12V and 48V mild hybrid engine starts, para 3, further a 48V mild hybrid requires less voltage than a higher voltage conventional hybrid.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Takeuchi’s conventional hybrid with Kee’s mild hybrid to reduce cost/complexity, further Takeuchi’s HSG starts second start control would therefore be replaced by Kee’s MHSG start.  Examiner notes Takeuchi as modified by Mukaihara and Kee’s results in claimed priorities of start modes in claimed first inertial mode and second change of mind mode.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al US 2016/0052511 in view of Mukaihara et al US 2011/0172900 and Kees et al US 2015/0226171 and Kaltenbach et al US 2011/0040432.
before the effective filing date of the invention (AIA ) to us Kaltenbach’s exisiting components in Takeuchi’s hybrid to control and realize operation strategy with existing components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747